Case 0:19-cr-60200-FAM Document 160 Entered on FLSD Docket 01/16/2020 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CR-60200-MORENO


   UNITED STATES OF AMERICA

   v.

   ALI AHMED,

                     Defendant.


                                UNITED STATES’ MOTION FOR
                             PRELIMINARY ORDER OF FORFEITURE

             Pursuant to 18 U.S.C. § 982(a)(7) and 21 U.S.C. § 853(p), and the procedures set forth in

  21 U.S.C. § 853 and Rule 32.2 of the Federal Rules of Criminal Procedure, the United States of

  America (the “United States”) hereby moves for the entry of a Preliminary Order of Forfeiture

  against Defendant Ali Ahmed (the “Defendant”) in the above-captioned matter. The United States

  seeks a forfeiture money judgment in the amount of $3,884,035.00 in U.S. currency and the

  forfeiture of certain property in satisfaction thereof. In support of this motion, the United States

  provides the declaration of Special Agent Kristin Bailey of the Federal Bureau of Investigation

  (the “Special Agent Bailey Declaration”) and the following factual and legal bases.

        I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

             On July 11, 2019, a federal grand jury returned an Indictment charging the Defendant in

  Count 1 with conspiracy to commit health care fraud and wire fraud in violation of 18 U.S.C.

  § 1349, among other counts. Indictment, ECF No. 1. The Indictment also contained forfeiture

  allegations, which alleged that upon conviction of a violation of 18 U.S.C. § 1349, the Defendant

  shall forfeit any property, real or personal, that constitutes or is derived, directly or indirectly, from
Case 0:19-cr-60200-FAM Document 160 Entered on FLSD Docket 01/16/2020 Page 2 of 7



  gross proceeds traceable to the offense, pursuant to 18 U.S.C. § 982(a)(7). See id. at Pg. 15. The

  Indictment alleged that the property subject to forfeiture as a result of the alleged offenses includes:

                      i. the sum of at least $3,688,986.91 in United States currency, which amount
                         is equal to the gross proceeds traceable to the commission of the violations
                         alleged in this Indictment, which the United States will seek as a forfeiture
                         money judgment as part of the defendant’s sentence;

                      ii. Real property located at 3021 NE 55th Place Fort Lauderdale, Florida 33308;

                      iii. All funds on deposit in account number 989095464135 held at Bank of
                           America in the name of Medi MD LLC;

                      iv. All funds on deposit in account number 898220517 held at JP Morgan
                          Chase Bank in the name of Medi MD LLC;

                      v. All funds on deposit in account number 3726601959 held at JP Morgan
                         Chase Bank in the name of Sebastian Ahmed CPA LLC d/b/a Arnica Health
                         Systems Management; and

                      vi. All funds on deposit in account number 990553422 held at JP Morgan
                          Chase Bank in the name of Sebastian Ahmed CPA LLC d/b/a Arnica Health
                          Systems Management.

  See id. at Pg. 15-16.

          On November 13, 2019, the Court accepted the Defendant’s guilty plea to Count 1 of the

  Indictment. See Minute Entry, ECF No. 83; Plea Agreement ECF No. 88 at ¶ 1, Pg. 1. As part of

  the guilty plea, the Defendant agreed to the forfeiture of the assets listed above and the entry of a

  forfeiture money judgment in the amount of $3,884,035.00 in U.S. currency. Plea Agreement ECF

  No. 88 at ¶¶ 9-12, Pg. 4-6.

          In support of the guilty plea, the Defendant executed a Factual Proffer, and the Court found

  that there was a factual basis to support the Defendant’s conviction. See Factual Proffer, ECF No.

  89. The Factual Proffer also provided a basis for the forfeiture of certain property. See id. at Pg.

  2.




                                                     2
Case 0:19-cr-60200-FAM Document 160 Entered on FLSD Docket 01/16/2020 Page 3 of 7



     II.    MEMORANDUM OF LAW

              A. Directly Forfeitable Property

           Any property, real or personal, that constitutes or is derived, directly or indirectly, from

  gross proceeds traceable to the commission of a federal health care offense is subject to forfeiture.

  18 U.S.C. § 982(a)(7). In a health care fraud case, gross proceeds constitute the entire amount

  received by a defendant as a result of the fraudulent scheme. See United States v. Hoffman-Vaile,

  568 F.3d 1335, 1344-46 (11th Cir. 2009) (upholding forfeiture money judgment that included not

  only Medicare reimbursements but also sums paid by private insurance companies and patients

  because “but for [the defendant’s] Medicare fraud, she would not have been entitled to collect

  these sums from the companies and patients”); United States v. Saoud, 595 F. App’x 182, 193 (4th

  Cir. 2012) (“‘[G]ross proceeds’ is properly interpreted to include the total amount of money

  brought in through the fraudulent activity, with no costs deducted or set-offs applied.”) (quoting

  United States v. Poulin, 461 F. App’x 272, 288 (4th Cir. 2012)).

           If a defendant is convicted of such violation, the Court “shall order” the forfeiture of

  property as part of the sentence. See 18 U.S.C. § 982. Criminal forfeiture is governed by the

  preponderance standard. See United States v. Hasson, 333 F.3d 1264, 1277 (11th Cir. 2003). Upon

  finding that property is subject to forfeiture by a preponderance, the Court:

           . . . must promptly enter a preliminary order of forfeiture setting forth the amount
           of any money judgment, directing the forfeiture of specific property, and directing
           the forfeiture of any substitute property if the government has met the statutory
           criteria. The court must enter the order without regard to any third party’s interest
           in the property. Determining whether a third party has such an interest must be
           deferred until any third party files a claim in an ancillary proceeding under Rule
           32.2(c).

  Fed. R. Crim. P. 32.2(b)(2)(A).




                                                    3
Case 0:19-cr-60200-FAM Document 160 Entered on FLSD Docket 01/16/2020 Page 4 of 7



              B. Forfeiture Money Judgments

          A forfeiture order may be sought as a money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A),

  (2)(A); see also United States v. Padron, 527 F.3d 1156, 1162 (11th Cir. 2008) (holding that

  Federal Rules of Criminal Procedure “explicitly contemplate the entry of money judgments in

  criminal forfeiture cases”). The forfeiture money judgment is final as to the defendant “[a]t

  sentencing—or at any time before sentencing if the defendant consents.” See Fed. R. Crim. P.

  32.2(b)(4)(A). No ancillary proceeding is required when forfeiture consists solely of a money

  judgment. See Fed. R. Crim. P. 32.2(c)(1). As additional property is identified to satisfy the

  forfeiture money judgment, the Court must order the forfeiture of such property. See Fed. R. Crim.

  P. 32.2(e)(1) (“[T]he court may at any time enter an order of forfeiture or amend an existing order

  of forfeiture to include property that . . . is subject to forfeiture under an existing order of forfeiture

  but was located and identified after that order was entered; or . . . is substitute property . . . .”); see

  also Fed. R. Crim. P. 32.2(b)(2)(C).

          The amount of the money judgment should represent the full sum of directly forfeitable

  property, regardless of the defendant’s ability to satisfy the judgment at the time of sentencing.

  See United States v. McKay, 506 F. Supp. 2d 1206, 1211 (S.D. Fla. 2007) (adopting the majority

  rule); see also United States v. Blackman, 746 F.3d 137, 143-44 (4th Cir. 2014) (“The fact that a

  defendant is indigent or otherwise lacks adequate assets to satisfy a judgment does not operate to

  frustrate entry of a forfeiture order.”). The Court determines the amount of the money judgment

  “based on evidence already in the record, including any written plea agreement, and any additional

  evidence or information submitted by the parties and accepted by the court as relevant and

  reliable.” Fed. R. Crim. P. 32.2(b)(1)(B). The Court in imposing a forfeiture money judgment

  may rely on an agent’s reliable hearsay. See United States v. Stathakis, 2008 WL 413782, at *14




                                                      4
Case 0:19-cr-60200-FAM Document 160 Entered on FLSD Docket 01/16/2020 Page 5 of 7



  n.2 (E.D.N.Y. Feb. 13, 2008).

             C. Property Subject to Forfeiture in Instant Criminal Case

         As set forth in the Factual Proffer, the Defendant was the co-owner of Jacob’s Well, Medi

  MD LLC, and Anrica Health. Factual Proffer, ECF No. 89 at Pg. 1. The Defendant and his

  coconspirators caused fraudulent claims to be submitted to private health insurance companies that

  falsely represented that various health care benefits were medically necessary, prescribed by a

  doctor, and provided by Jacob’s Well, Medi MD LLC, and Arnica Health. See id. at Pg. 2. As a

  result of such fraudulent claims, Aetna, Blue Cross Blue Shield of Florida, Cigna, Humana, and

  United Health Care made payments to the corporate bank accounts of Medi MD LLC in the

  approximately amount of $3,884,035.00. See id.

         Based on the record in this case, the total value of the gross proceeds traceable to the

  offense of conviction is $3,884,035.00 in U.S. currency, which sum may be sought as a forfeiture

  money judgment pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

         In addition, also based on the record in this case, including the Special Agent Bailey

  Declaration, the following assets are subject to forfeiture, pursuant to 18 U.S.C. § 982(a)(7):

                i.   Real property located at 3021 NE 55th Place Fort Lauderdale, Florida 33308
                     including all buildings, fixtures, appurtenances, improvements, attachments
                     and easements found therein or thereon,

                     Also known as: LOT 38, BLOCK 12, OF THE LANDINGS FIRST SECTION,
                     ACCORDING TO THE PLAY THEREOF, AS RECORDED IN PLAT
                     BLOOK 56, PAGE 4, OF THE PUBLIC RECORDS OF BROWARD
                     COUNTY, FLORIDA.

                     Parcel Identification No. 4942 13 12 0490;

               ii.   All funds on deposit in account number 989095464135 held at Bank of America
                     in the name of Medi MD LLC;

              iii.   All funds on deposit in account number 898220517 held at JP Morgan Chase
                     Bank in the name of Medi MD LLC;



                                                   5
Case 0:19-cr-60200-FAM Document 160 Entered on FLSD Docket 01/16/2020 Page 6 of 7



               iv.   All funds on deposit in account number 3726601959 held at JP Morgan Chase
                     Bank in the name of Sebastian Ahmed CPA LLC d/b/a Arnica Health Systems
                     Management; and

               v.    All funds on deposit in account number 990553422 held at JP Morgan Chase
                     Bank in the name of Sebastian Ahmed CPA LLC d/b/a Arnica Health Systems
                     Management.

         Accordingly, the Court should issue the attached proposed order, which provides for the

  entry of a forfeiture money judgment against the Defendant; forfeiture of specific property; the

  inclusion of the forfeiture as part of the Defendant’s sentence and judgment in this case; and

  permission to conduct discovery to locate assets ordered forfeited.

         WHEREFORE, pursuant to 18 U.S.C. § 982(a)(7), and the procedures set forth in 21

  U.S.C. § 853 and Rule 32.2 of the Federal Rules of Criminal Procedure, the United States

  respectfully requests the entry of the attached order.

                              LOCAL RULE 88.9 CERTIFICATION

         Pursuant to Local Rule 88.9, I hereby certify that the undersigned counsel has conferred

  with defense counsel via e-mail on January 16, 2020, and there is no opposition/objection to the

  relief sought.




                                                    6
Case 0:19-cr-60200-FAM Document 160 Entered on FLSD Docket 01/16/2020 Page 7 of 7




                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY

                                     By:    /s/ Nicole Grosnoff
                                            Nicole Grosnoff
                                            Court ID No. A5502029
                                            Peter Laserna
                                            Court ID No. A5502555
                                            Assistant United States Attorneys
                                            nicole.s.grosnoff@usdoj.gov
                                            peter.laserna@usdoj.gov
                                            U.S. Attorney’s Office
                                            99 Northeast Fourth Street, 7th Floor
                                            Miami, Florida 33132-2111
                                            Telephone: (305) 961-9294, (305) 961-9030
                                            Facsimile: (305) 536-4089




                                        7
